DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-12 made without traverse in the reply of 10/18/2022, has been acknowledged.  Accordingly,  the method  claims 13-15 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the support for absorbing the volumes as recited. Also, ‘the or each support’ appears to be an error [see also claims 2, 6-8, 10]. Note that the recitation of the ‘well containing’ the ‘solid support(s)’ has been evaluated as characterizing a capability of the well to contain the supports(s), where the support(s) is / are not positively included as part of the claimed invention, but is / are rather recited within the context of intended use. 
	In claim 2, it is not clear what structural features provide for the ‘pieces’ or ‘punches’ to be stackable. Moreover, the combination of the broader term, ‘pieces’ with the narrower term, ‘punches’, fails to clearly set forth the metes and bounds of the patent protection sought. The same consideration applies to claim 7, with respect to the ‘. fibers of cellulose or other polymeric material; and/or glass fibers’, as well as to claim 8, with respect to the ‘coated or sorbed with’. Additionally, it is unclear what structural features of the ‘punches’ must be defined by the implied method of making. 
	In claim 3, the claim language is convoluted, unclear and fails to set any structural features of the support(s) that would provide for the intended functionality. Note that inclusion of the material or article to be worked upon by a structure being claimed does not impart patentability to the claims.  
	In claim 6, ‘three thicknesses are about equal; or at least 1 mm in thickness in one dimension’ is unclear. 
In claim 9, ‘the storage volume’ lacks antecedent basis. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by LAMERTON  et al., [US 20140154667]. 
	With respect to claim 1, LAMERTON discloses nucleic acids storage devices comprising one or more sealable storage wells [see paragraph 
[0036]] configured to contain cellulose based matrices [‘three dimensional solid supports’-see paragraphs [0028]-[0029]] capable to absorb liquids as recited, 
Referring to claims 2-10, Figures 1A-B show the matrix of cylindrical shape having multiple layers [‘stacked pieces or punches’/coatings]. Note that the features not positively recited as part of the claimed invention [such as the ‘supports’ and ‘liquids’, /’volumes’, including all associated details], are not accorded patentable weight when evaluated for patentability. 
Regarding claim 11, LAMERTON describes 96-well plate format [‘plural storage wells formed together in an array of spatially separated wells’]. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 12 is rejected under 35 U.S.C. 103 (a) as being unpatentable over
 LAMERTON  et al.
LAMERTON does not teach the sealing films as recited.  However, such feature is routinely employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of LAMERTON by having employed such film cover, to have additional protection and reduce cross-talk, if needed, depending on particular goals of testing. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘sealing film of the array’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798